Case 3:12-cr-00071-SMR-TJS Document 265-1 Filed 03/27/20 Page 1of1

United States Court of Appeals

For The Eighth Circuit

Thomas F, Eagleton U.S. Courthouse
T1# South 10th Street, Room 24.329

St. Louis, Missouri 63102

VOICE (314) 244-2400
FAX (314) 244-2780
www.caS.uscourts.gov

Michael E. Gans
Clerk of Court

March 30, 2020

Mr. John Courter, Clerk

US. District Court

123 E. Walnut Street, Room 300
P.O. Box 9344

Des Moines, IA 50306-9344

Case: United States v. Roscoe Chambers
District Court Case Numbers: 3:12-cr-00071-SMR-1

Dear Mr. Courter,

Please find enclosed what we have construed as a new notice of appeal in the above mentioned.
case. Please use the received date noted from our court of March 30, 2020 when docketing this
pleading,

Mr, Chambers is advised that sending notices of appeal and other documents that should be filed
in the District Court to our court only results in delay as they must then be forwarded to the appropriate
court for filing.

Should you require further assistance in this matter, please do not hesitate to contact our office.
Sincerely,

Michael E. Gans
Clerk of Court
emh

Mr, Roscoe Chambers

#13495-030 RECEIVED

U.S. PENITENTIARY
P.O. Box 1002 APR 7
Thomson, IL 61285 06 2020

CLERK OF DISTRICT COUR

SOUTHERN DISTRICT OF iowa

 
